DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 46-50, 52, 53, and 55-59 are allowable. The restriction requirement between Group/Invention I and Group/Invention II, as set forth in the Office action mailed on 15 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 March 2022 is WITHDRAWN.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney7 Jeremy J. Gustrowsky on 20 June 2022.
The application has been amended as follows:

1.-45. (Canceled)
46. (Currently Amended) A prosthetic nail mount assembly, comprising: 
a transdermal anchor with an interior portion and an exterior portion, wherein the interior portion is sized and configured to be positioned within tissue of a digit, and the exterior portion extends outside the tissue of the digit; and 
an exterior base sized and configured to be directly positioned on a nail bed of the digit, wherein the exterior base is coupled to the exterior portion of the transdermal anchor; 
wherein the exterior base includes a mount for removably coupling the base to a prosthetic nail, wherein the mount of the exterior base includes protrusions extending away from the base that are arranged to engage multiple couplers on the prosthetic nail; and
wherein the interior portion is free from direct bone contact in the digit.
47. (Previously Presented) The mount assembly of claim 46, wherein the interior portion defines a through opening for capturing surrounding tissue of the digit.  
48. (Previously Presented) The mount assembly of claim 47, wherein the interior portion defines multiple through openings, and one of the through openings is tear-drop shaped.  
49. (Previously Presented) The mount assembly of claim 46, wherein the interior portion includes an arcuate extension at a proximal end of the interior portion for capturing surrounding tissue.  
50. (Previously Presented) The mount assembly of claim 46, wherein the interior portion includes an angled section angled outwardly to offset a remaining section of the interior portion away from a distal phalanx of the digit.  
51. (Canceled)
52. (Previously Presented) The mount assembly of claim 46, wherein the transdermal anchor is made of a material that includes a rigid polymeric material.  
53. (Previously Presented) The mount assembly of claim 52, wherein the transdermal anchor is made primarily of polyetheretherketone.  
54. (Canceled)  
55. (Currently Amended) The mount assembly of claim [[46, wherein the protrusions include multiple portions at right angles to each other.  
56. (Previously Presented) The mount assembly of claim 46, wherein the exterior base includes couplers for engaging corresponding retention members at a distal end of the exterior portion of the transdermal anchor.  
57. (Previously Presented) The mount assembly of claim 46, wherein the exterior portion is made of a material that includes a pliable polymeric material.  
58. (Currently Amended) The mount assembly of claim 46, comprising: 
one or more additional transdermal anchors adjacent to the nail, wherein the one or more additional transdermal anchors has an interior portion and an exterior portion, wherein the interior portion is sized and configured to be positioned within tissue of the digit, and the exterior portion extends outside the tissue of the digit.  
59. (Previously Presented) The mount assembly of claim 46, wherein a layer of pliable polymeric material surrounds the prosthetic nail and is positioned between the prosthetic nail and the mount.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a prosthetic nail mount assembly comprising the combination of structural and functional limitations as set forth in above-amended independent claim 46, particularly comprising:
a transdermal anchor with an interior portion and an exterior portion, wherein the interior portion is sized and configured to be positioned within tissue of a digit, and the exterior portion extends outside the tissue of the digit; and 
an exterior base sized and configured to be directly positioned on a nail bed of the digit, wherein the exterior base is coupled to the exterior portion of the transdermal anchor; 
wherein the exterior base includes a mount for removably coupling the base to a prosthetic nail, wherein the mount of the exterior base includes protrusions extending away from the base that are arranged to engage multiple couplers on the prosthetic nail; and
wherein the interior portion is free from direct bone contact in the digit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,337,443 B2
US PG Pub No. 2007/0100451 A1
US PG Pub No. 2011/0257570 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774